Citation Nr: 0306256	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for entitlement to service connection 
for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from February 1973 to January 
1974.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision that found no new and material 
evidence with which to reopen the claim.  In a September 1997 
decision, the Board concurred.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in an October 1998 order, the Court remanded the case.  
In April 1999, pursuant to the Court's remand, the Board 
remanded the case for further development of the evidence and 
for readjudication.  The RO obtained additional evidence, 
readjudicated the claim, issued an October 2002 Supplemental 
Statement of the Case, and the case is now back before the 
Board.


FINDINGS OF FACT

1.  An August 1992 Board decision denied the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder.

2.  Some of the evidence received since the August 1992 Board 
decision is neither cumulative nor duplicative, and some of 
it relates to previously unestablished facts necessary to 
substantiate the claim, but none of the competent evidence 
received since the 1992 Board decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
August 1992 Board decision, and the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include one dated in 
August 1973 wherein he complained that his nerves bothered 
him and he wanted to get out of the Army.  He was referred to 
the mental hygiene clinic where it was determined that he was 
not then eligible for a chapter 13 discharge.  In a September 
1973 service medical record, he said he was nervous and, in 
one dated in October, he complained of difficulty falling 
asleep.

At an October 1973 separation examination, the veteran said 
he had nervous trouble, depression or excessive worry, and 
trouble sleeping.  Clinical evaluation revealed that the 
veteran had severe inadequate personality and schizoid 
personality disorders.  According to his DD Form 214, the 
veteran was separated from service pursuant to chapter 13, 
Army Regulation 635-200, for unsatisfactory performance.

In September 1989, the veteran, living then in San Diego and 
seeking treatment at Alvarado Parkway Institute, reported a 
three year history of feeling "stressed" since his divorce.  
Additional "stressors" included bankruptcy and quitting his 
job a week earlier.  He was admitted for evaluation and 
treatment.  He reported neurovegetative symptoms since his 
divorce with increased symptomatology during the preceding 
year.  He denied prior history of depressive or manic 
episodes, but said he had seen a "stress counselor" at 
work.  The examiner noted the veteran's brief Army service, 
fifteen years of marriage during which he had three children, 
and fifteen years employment with the General Services 
Administration.  After psychological testing and evaluation, 
psychiatric examination, and inpatient psychotherapy for 
nearly a month, examiners determined that the veteran had a 
major affective disorder superimposed upon a personality 
disorder that included schizoid, schizotypal, and paranoid 
features.  Diagnoses included, in addition to the personality 
disorder, major depressive episode which examiners attributed 
to work, financial, and marital stress.

In October 1990, the veteran presented at the Kansas City VA 
hospital, and claimed he had been diagnosed manic-depressive 
at the Alvarado Parkway Institute.  He said a local doctor 
renewed prescriptions for medications prescribed in 
California, but he ran out of medication, and could not 
afford to have the prescriptions refilled.  He said he 
thought he could do without the medications, and had done so 
for three months, but began to relapse, and found that he 
dwelled on the loss of his family.  He was referred to the VA 
mental hygiene clinic.

In November 1990, the veteran appeared at the Kansas City VA 
hospital, and demanded Nortriptyline which he said had been 
prescribed for manic-depression diagnosed by a California 
psychiatric hospital.  He gave a history of severe marital 
and family problems, and said he recently moved from 
California to be nearer his children.  The diagnosis was 
"apparent bipolar disorder (by history)," and the examiner 
said the veteran was moderately depressed due to a 
situational component.

A VA record dated later in November 1990 noted that the 
veteran planned to marry soon.  March and April 1991 VA 
records noted that he married in December 1990, and had been 
having disputes with his new wife.  The bipolar disorder 
diagnosis continued.

Later in April 1991, the veteran was rehospitalized after 
complaining of problems with his ex-wife and her new husband, 
including problems related to child support and the state's 
efforts to collect back child support, and anger and violence 
directed toward his current wife when she threatened to leave 
him.  His medication had been adjusted two weeks earlier and 
there had been no violence since, but he said he could not 
"handle it anymore" and was admitted.  History included an 
associate of arts degree in 1983, and work as an electrician 
since August 1990.  He progressed well in the hospital, his 
medication was adjusted and, after three weeks of inpatient 
treatment, he was discharged with a diagnosis of 
schizoaffective disorder, mixed phase.

Based on the foregoing evidence, the Board denied entitlement 
to service connection for an acquired psychiatric disorder in 
August 1992.
In August 1995, the veteran sought to reopen his claim.  He 
submitted an August 1995 summary from the Leavenworth VA 
hospital that shows he was admitted in mid-July with 
complaints of an inability to cope with his "situation."  
Examiners noted his history of schizoaffective disorder, and 
recorded that he easily became paranoid, or hallucinatory, 
and further decompensated from there.  Decompensation 
interfered with his employment, and it was recommended that 
he return to work on a part-time, trial basis.  The diagnosis 
was schizoaffective disorder.

In August and September 1995, the veteran was seen as an 
outpatient in connection with prescribed medications.

In February 1996, the veteran presented at the Leavenworth VA 
hospital and complained of increased auditory hallucinations.  
Examiners noted the history of schizoaffective disorder, that 
the veteran had not been seen since September 1995, and that 
he had been noncompliant with medication.  Social and 
employment history were noted including current employment at 
the Kansas City VA hospital.  He denied alcohol or drug use, 
but a history of tetrahydrocannabinol abuse was noted, and a 
urine screen showed a high level of it.  The veteran claimed 
that, in service, "command" hallucinations prompted him to 
try to leap from a second-story window.  He also reported 
taking psychiatric medications for 20 years beginning with 
Valium in service, receiving one year of inservice 
psychotherapy, and having been hospitalized at least eight 
times.  (This purported history is not corroborated by 
medical evidence.)  He was discharged improved after about 
three weeks with diagnoses of schizoaffective disorder and 
tetrahydrocannabinol abuse.

An April 1996 VA outpatient treatment record noted that the 
veteran's wife accompanied him to the clinic and appeared 
supportive.  Diagnoses made during the recent hospitalization 
were repeated.

In April 1996, the representative submitted a statement from 
the appellant's brother and one from his wife both of which 
said the veteran changed in service.  His wife seemed to 
address current symptoms, while his brother said that, after 
service, the veteran was depressed, had trouble sleeping, had 
little appetite, and expressed suicidal ideation.
VA psychotherapy records show that the veteran was seen twice 
in April 1996, that he failed to report for two consecutive 
appointments, and that no additional appointments would be 
scheduled.

A May 1996 VA outpatient treatment record noted significant 
delusional and hallucinatory symptoms, and diagnosed chronic 
paranoid schizophrenia.

At an August 1996 VA psychiatric examination, the examiner 
reviewed the veteran's military, social, employment, and 
medical history.  The veteran was noted to be a poor 
historian.  After examination the diagnoses were 
schizoaffective disorder and history of alcohol and marijuana 
abuse.

An August 1996 VA outpatient treatment record noted the 
veteran's recent back surgery.  The diagnosis, on this 
occasion, was chronic paranoid schizophrenia.  However, a 
September 1996 VA outpatient treatment record reflected a 
diagnosis of schizoaffective disorder.

In March 1997, the veteran's attorney submitted service 
personnel records including an October 1973 letter from his 
unit to its higher headquarters.  In the letter, the unit 
recommended the veteran's discharge for unsuitability, based 
on a severe character and behavior disorder, and reported the 
following:

EM has not developed any firm friendships 
in the unit and does not actively 
participate in any unit activities.  His 
duty performance is mediocre and he is 
not adjusting to military life.

EM's conduct and job performance is 
completely average.  Promotion to PFC 
will be delayed.  EM has been counseled 
several times concerning his many reports 
to sick call, Rap House, etc. and his 
belief that he is currently "living 
under a glass dome which is about to 
shatter."

The September 1997 Board decision reviewed the foregoing 
evidence and determined that, since none of it related a 
current psychiatric disability to the veteran's military 
service, it was not new and material evidence.

In April 1999, pursuant to the Board remand earlier that 
month, the RO asked the veteran to submit any additional 
evidence he had, but he failed to respond.  In October 1999, 
the RO again asked the veteran and, on this occasion, his 
attorney, to submit any additional evidence they had.

In spite of the fact that the RO had twice requested 
additional evidence from the veteran, and from his attorney 
some 14 months earlier, neither of whom had responded, the 
attorney, in a December 2000 letter, claimed that the case 
had been remanded more than a year-and-a-half earlier "with 
little or no progress made."  Along with his December 2000 
letter, the attorney submitted a letter, purportedly from Dr. 
Weinfredo Lisondra, a VA psychiatrist.  The letter appears to 
have been undated but it does bear an annotated date of 
"12/12/00," the date it was stamped "received" by the 
veteran's attorney.  In the letter, Dr. Lisondra claimed he 
had "been following up [the veteran] for the past two years 
after inheriting him from his previous psychiatrists.  He 
presented a diagnosis of Substance abuse and Schizoaffective 
disorder."  Thereafter, Dr. Lisondra said:

Considering his past and his present 
history of mental illness as reported in 
his behavior conduct and performances 
will still active in the military 
service, [i]t is a probability that this 
veteran has already an ongoing premorbid 
illness or personality that got 
aggravated while he was in the military 
service especially following his Vietnam 
exposure and experiences.  It is a 
possibility that a connection exist 
between his in-service symptoms and post-
service diagnosis.  [Sic.]

Dr. Lisondra said the Axis I diagnoses were schizoaffective 
disorder and "PTSD-Vietnam related."  The Axis II diagnosis 
was mixed personality disorder with paranoid, schizoid, and 
borderline features.  The Axis III diagnoses were "Hepatitis 
C, Hx of Seizure, Etc."

At a September 2002 VA psychiatric examination, the examiner, 
after reviewing the veteran's claim file and the letter 
purportedly from Dr. Lisondra, particularly the part thereof 
alluding to the veteran's alleged "Vietnam exposure and 
experience," noted that the record affirmatively showed that 
the veteran had never even served in Vietnam.  The examiner 
noted the veteran's medical history, and then reviewed with 
him, and his wife who accompanied him, his occupational and 
social history and his subjective complaints.  Following a 
mental status examination the diagnosis was schizoaffective 
disorder.

The examiner said that schizoaffective disorder is a 
psychotic disorder similar to schizophrenia and bipolar 
disorder, but it is unrelated to inadequate or schizoid 
personality disorders which the examiner believed the veteran 
manifested in service.  The examiner noted that inadequate 
and schizoid personality disorders begin in early childhood, 
they are part of character structure, and persons of that 
character are often described as "loners."  The examiner 
then opined that the veteran did not have schizoaffective 
disorder before service or in service.

Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted prior to this 
appeal.  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  VCAA also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  As the provisions of 38 C.F.R. § 3.156 (2002) apply 
to claims filed on and after November 9, 2000, the provisions 
of 38 C.F.R. § 3.156 (2001) are for application here.

In this case, the April 1996 RO decision explained 
shortcomings in the veteran's claim while a May 1996 
Statement of the Case and a September 1997 Board decision 
reiterated those shortcomings and explained the applicable 
law.  At the time of the Board decision, evidentiary 
development was substantially complete.  The file then 
included the veteran's service medical and personnel records, 
his earliest psychiatric diagnostic and treatment records, 
his written statements, and statements from his brother and 
his wife.  In addition to April and October 1999 letters 
soliciting additional evidence, a July 2002 letter explained 
VCAA and solicited from the veteran, and offered VA help in 
obtaining, additional evidence in support of his claim.  In 
response to those three letters, the veteran's attorney, in 
December 2000, submitted a single letter, purportedly from 
the appellant's treating psychiatrist.  Finally, in a 
December 2002 letter, the RO advised the veteran and his 
attorney that the case was being sent to the Board, and 
invited them to submit any additional evidence they had 
directly to the Board, but they have not responded to that 
letter.  In view of the foregoing, the Board finds that VA 
has complied with the notice requirements of VCAA.

With regard to the VA duty to assist, the Board finds that 
the duty has yet to arise in this case.  In this regard, the 
duty to assist is a duty that VA has in connection with an 
original claim or a claim for an increased rating.  In a 
claim to reopen, where the veteran previously had the benefit 
of VA fulfilling a duty to assist, this duty does not arise 
anew until new and material evidence has been received with 
which to reopen the claim.  Elkins v. West, 12 Vet. App. 209, 
219 (1999) (en banc).  The claim then takes on the character 
of an original claim, and VA has a duty to assist the veteran 
in developing evidence in support thereof.  If the rule were 
otherwise, the concept of finality in the VA adjudication 
process would be a nullity.  

The above conclusion comes into play in this case in 
connection with Social Security Administration (SSA) records.  
Evidence of record, particularly that in connection with a VA 
pension awarded in October 1996, shows that the veteran had 
been awarded SSA disability benefits based on his 
schizoaffective disorder.  SSA records are not in the file 
and, if this claim is reopened, VA will need to obtain them.  
Yet, until this claim is reopened, VA has no duty to do so.  
Id.  On the other hand, the veteran and his attorney were 
advised of the need for new and material evidence, and they 
certainly had access to the appellant's SSA records.  If they 
believed those records included pertinent evidence, they 
could have obtained and submitted them.  They could have at 
least made a colorable argument addressing their relevance.  
Indeed, VA issued multiple invitations to the appellant to 
submit evidence that he believed was pertinent.  The fact 
that the veteran and his attorney elected not to submit these 
records does not trigger the duty to assist.

The duty to assist is not a "unlimited free pass" magically 
entitling a claimant whose claim was previously denied the 
same level of assistance that is provided to appellants who 
are pursuing original claims.  To be sure, certain records 
such as service medical or VA records must always be secured.  
Such records are "obviously pertinent."  Yet, Social 
Security records are not always obviously pertinent, 
particularly in a case such as this where no offer of proof 
has been proffered by either the veteran or his attorney 
addressing the relevance of Social Security records.  That 
is, neither the appellant nor his counsel have presented 
anything suggesting that Social Security records would link a 
current psychiatric disorder to service.  As such, in a claim 
to reopen, the undersigned finds that the increasingly 
limited resources of VA and this Board should not be expended 
on a wild goose chase to secure government records that have 
not been shown to be at least arguably relevant.  

Turning now to the evidence needed to establish service 
connection, the law provides that service connection is 
granted for disability resulting from disease or injury 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service, or an injury or disease incurred or aggravated 
there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

In this case, the evidence of record at the time of the 1992 
Board decision included diagnoses of major affective 
disorder, bipolar disorder based on history the veteran gave 
a VA examiner, schizoaffective disorder, and personality 
disorder with schizoid, schizotypal, and paranoid features.  
There was, however, no medical evidence that linked any 
mental illness the veteran had to his military service.  
Accordingly, service connection for an acquired psychiatric 
disorder was denied.

Decisions of the Board are final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104(b).  Claims 
denied by the Board can only be reopened upon receipt of new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108.

"New and material evidence" is evidence not previously 
considered by VA adjudicators that is neither cumulative nor 
duplicative, that relates to a previously unestablished fact 
necessary to substantiate the claim, and that, by itself or 
in connection with other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

Evidence received since the 1992 Board decision includes the 
veteran's service personnel records, VA in- and outpatient 
treatment records and examination reports, lay statements 
from the veteran's brother and wife, and a letter purportedly 
written by his treating VA psychiatrist.

The evidentiary shortcoming noted in 1992 was the dearth of 
evidence relating the veteran's current psychiatric 
disability to his military service, a shortcoming addressed 
by the statement from the appellant's brother but not by the 
one from his wife.  The veteran's brother reported some 
changes he noted in the claimant's behavior upon his return 
from service.  The veteran's brother, however, as a layman 
untrained in the field of psychiatry is not competent, and he 
did not try, to attribute the veteran's postservice behavior 
to either a psychiatric disorder or a personality disorder.  
Heuer v. Brown , 7 Vet. App. 379 (1995).  Moreover, there is 
no medical evidence relating postservice behavior to an in-
service psychiatric disorder.  Thus, the requisite link 
between a current psychiatric disorder and the veteran's 
military service remains unestablished.  Savage; 38 C.F.R. 
§ 3.303(b).

Much of the other evidence received since the 1992 Board 
decision was reviewed by the September 1997 Board decision, 
and that decision determined that none of the evidence 
reviewed was new and material.  The veteran appealed that 
decision, and the Court remanded the case so the Board could 
consider the application of Hodge which was decided the 
following year.  Reconsideration of the evidence reviewed in 
the 1997 Board decision, even in light of Hodge, does not 
produce a result different than that reached then.  That is, 
since none of that evidence related a current psychiatric 
disability to the veteran's military service, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge.

Since the 1997 Board decision, and in turn since August 1992, 
the evidence added consists of a letter purportedly written 
by the veteran's VA psychiatrist and a report of a September 
2002 VA examination.  In an October 2002 Supplemental 
Statement of the Case, the RO found the post-1997 evidence to 
be new and material and reopened, but denied, the claim.  The 
Board is not bound by the RO decision to reopen the claim 
because, on appeal, the Board must review the evidence de 
novo and make its own decision without regard to that of the 
RO.  38 U.S.C.A. § 7104(a) (West 2002).

With respect to the other evidence received since the August 
1992 Board decision the appellant's attorney has submitted a 
letter purportedly written by Dr. Lisondra.  This letter 
suggests a relationship between the veteran's current 
psychiatric disability and his military service.  Also 
submitted is a September 2002 VA examination report.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  In a claim to reopen, 
however, such evidence is presumed to be credible, unless the 
evidence shows that it is inherently incredible.

The letter purportedly authored by Dr. Lisondra provides that 
it was "probable" that, when the veteran was in service, he 
had "an ongoing premorbid illness or personality that got 
aggravated."  The problem with this kind of vague and 
alternative language is that it is not clear whether the 
author is suggesting that it was a psychiatric disorder or a 
personality disorder that was aggravated in service.  A 
personality disorder, even when it precipitates early 
separation from service, is not a "disease" within the 
meaning of applicable legislation, and service connection is 
not granted for personality disorders.  38 C.F.R. § 3.303(c).  
Even after discounting this problem, however, and even after 
reading the evidence in the light most favorable to the 
appellant Dr. Lisondra's opinion is inherently incredible 
because he bases his opinion on the appellant's "Vietnam 
service."  The record is clear-the veteran never served in 
Vietnam.  Hence, Dr. Lisondra's opinion cannot be deemed to 
credible in reviewing whether new and material evidence has 
been submitted.

As such, since there is no evidence submitted since 1992 
which is even arguably new and material, indeed, the 
remaining evidence does not support the appellant the Board 
finds that this claim cannot be reopened.  Hence, the benefit 
sought on appeal is denied. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disorder has not been 
received.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

